                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                    Plaintiff,                             4:15CR3118
       vs.
                                                      DETENTION ORDER
CAMI SAZAMA,
                    Defendant.


      The defendant has failed to meet the burden of showing, by clear and
convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a
danger to the safety of any person or the community if released. The Court’s
findings are based on the evidence presented in court and contained in the court's
records, including the fact that Defendant’s whereabouts were unknown for some
time and she has repeatedly failed to comply with drug treatment.


      IT IS ORDERED:


      1)     The above-named defendant shall be detained until further order.

      2)     The defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; the defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on
             order of a court of the United States, or on request of an attorney for
             the government, the person in charge of the facility shall deliver the
             defendant to a United States Marshal for appearance in connection
             with a court proceeding.

      May 16, 2019
                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
